Exhibit 10.1

 

ALLONGE TO CONVERTIBLE NOTE

Allonge (this “Allonge”) to that certain Convertible Note (the “Convertible
Note”) attached hereto as Exhibit 1 and made a part hereof in the original
principal amount of $275,000 dated December 31, 2019, from Brain Scientific
Inc., a Nevada corporation (the “Company”), in favor of Vista Capital
Investments, LLC, as Holder (the “Holder”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the
Convertible Note.

The Company and the Holder agree that the Convertible Note shall be revised as
follows:

1.       Section 1(a) of the Convertible Note shall be amended and replaced to
read as follows:

“Payment of Principal. The "Maturity Date" shall be ten months from the date of
payment of Consideration, as may be extended at the option of the Holder in the
event that, and for so long as, an Event of Default (as defined below) shall not
have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) or any event shall not have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.”

2.       Section 5 of the Convertible Note shall be amended by adding the
following to the end thereof:

“Notwithstanding the foregoing, the filing and effectiveness of the Company’s
Registration Statement on Form S-1 (Registration No.: 333-236152) shall not be
deemed a failure to register shares issuable upon conversion of this Note
pursuant to this Section 5 and shall not result in any such liquidated damages.

3.       As consideration for the amended terms as set forth in this Allonge,
(a) the Original Principal Amount as of the date of this Allonge shall
automatically and without any further action be increased by an amount equal to
ten percent (10%) of such Original Principal Amount and (b) the Company shall,
promptly after the execution and delivery of this Allonge, issue to the Holder
fifty thousand (50,000) shares of restricted common stock of the Company.

This Allonge is intended to be attached to and made a permanent part of the
Convertible Note.

Dated as of the 8th day of August, 2020.

Company: BRAIN SCIENTIFIC INC.       By: /s/ Boris Goldstein   Name: Boris
Goldstein   Title: Chairman     Holder: VISTA CAPITAL INVESTMENTS, LLC       By:
/s/ David Clark   Name: David Clark   Title: Manager

 







 



 





